Citation Nr: 1029202	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
anxiety disorder.

2.  Entitlement to service connection for Alzheimer's dementia.

3.  Entitlement to service connection for obstructive sleep 
apnea, also claimed as REM sleep behavior disorder.

4.  Entitlement to service connection for traumatic brain injury 
(TBI), also claimed as closed head injury.

5.  Entitlement to service connection for heart murmur, also 
claimed as a heart condition.

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

7.  Entitlement to service connection for chronic gastritis, also 
claimed as chronic bacterial infection, clostridium difficile 
colitis, and infectious diarrhea.


8.  Entitlement to service connection for type one chiari.

9.  Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1985, 
from November 2002 to October 2003, and from August 2004 to May 
2005.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from December 2007 and April 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

A review of the record discloses the need for further 
development.  In a January 2010 correspondence to the RO, the 
Veteran's accredited representative requested an in-person 
hearing at the RO before a member of the Board.  On March 1, 
2010, the Veteran appointed a new representative and notified VA 
of the change.  A hearing was scheduled for April 2010; however, 
the Veteran's new representative was not notified of the 
scheduled hearing.  Neither the Veteran nor his attorney appeared 
for the hearing.  The attorney informed VA in May 2010 that his 
client "does not understand the status of his of his case" and 
had not accurately informed him about the hearing.  Under the 
circumstances, the Board finds that that good cause has been 
shown to reschedule the hearing.  C.F.R. § 20.704(d) (2009).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

	Schedule the Veteran for an in-person 
hearing at the RO before a Veterans Law 
Judge.  The RO should notify the Veteran 
and his representative of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


